DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Karube, US PGPub. No. 2019/0004454.
Regarding claims 1-5, Karube teaches an electrophotographic belt comprising a base layer (¶ [0038]-[0052]) and a surface layer containing an acrylate or methacrylate having a fluoroalkyl group (¶ [0088) corresponding to the claimed formula (I), a methacrylate having a polymethyl methacrylate side chain (¶ [0088]) corresponding to the claimed formula (II), a perfluoropolyether (¶ [0064]-[0077]), and a binder resin (¶ [0053]).
The teachings of Karube differ from the present invention in that although Karube teaches an acrylate or methacrylate having a fluoroalkyl group and a methacrylate having a polymethyl methacrylate side chain, Karube does not teach the specific molecules of formulas (I) and (II) together. It would, however, have been obvious to use any of the acrylates or methacrylates having a fluoroalkyl groups taught by Karube in conjunction with any of the methacrylate monomers having a polymethyl methacrylate side chain taught by Karube, including those of Applicant’s formulas (I) and (II), as Karube explicitly teaches these structures to be appropriate for use in making the product. In particular, Karube teaches the use of ARON GF150, GF300, GF400, or GF420, which correspond to the structures recited in the present claims 1-5.
Regarding claim 6, Karube teaches that the binder resin may be an acrylic, methacrylic, or epoxy resin (¶ [0054]). 
Regrading claim 7, Karube teaches a molecular weight of 24,000 to 40,000 (Abstract). 
Regarding claim 8, Karube teaches that the belt may be used as an intermediate transfer belt in an electrophotographic apparatus as recited in the present claim 8 (Fig. 1, ¶ [0018]-[0036]).




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785